      Case: 1:17-cv-02521-DAP Doc #: 74 Filed: 11/16/18 1 of 3. PageID #: 834



                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 W.6 Restaurant Group Ltd., d/b/a The Barley )          CASE NO. 1:17-cv-02521
 House of Cleveland, et al.                  )
                                             )          JUDGE DAN A. POLSTER
        Plaintiffs,                          )
                                             )          MAGISTRATE JUDGE WILLIAM H.
 -v-                                         )          BAUGHMAN, JR.
                                             )
 Richard Bengtson, et al.                    )          PLAINTIFFS’ MOTION TO
                                             )          SCHEDULE A HEARING
        Defendants.                          )          PURSUANT TO ENFORCEMENT OF
                                             )          THE SETTLEMENT AGREEMENT
                                             )          BETWEEN THE PARTIES


       Plaintiffs, W.6 Restaurant Group Ltd., d/b/a The Barley House of Cleveland (“Barley

House”) and Richie Madison (“Madison”), by and through undersigned counsel, respectfully move

this Court to schedule a hearing, at which all Parties must attend, to present the arguments relating

to the reasons the Court should enforce the Settlement between the Parties, prior to December 21,

2018, when the Court divests itself of jurisdiction in this matter.

       It has been nearly three months since the Parties agreed to settle this dispute and agreed to

a settlement in principle during the week of August 20, 2018. In the time since, Defendants, have

refused to pay the full settlement amount and have further become unresponsive and neglectful in

their responsibilities to pay the settlement sum. Defendants’ unnecessary delay is unacceptable,

changes the economics of this settlement, and is a blatant attempt to skirt Defendants’ payment

responsibility before the December 21 deadline. For this reason, the full amount of settlement is

due now.

       Due to Defendants’ dismissive nature toward their payment obligations, the settlement will

not be complete before the December 21 deadline. Upon information and belief, Defendants’
      Case: 1:17-cv-02521-DAP Doc #: 74 Filed: 11/16/18 2 of 3. PageID #: 835



counsel has also not been able to contact Defendants satisfactorily and counsel is aware that of this

request for a hearing. This hearing, and the Court’s enforcement of settlement, is therefore

necessary to effectuate the settlement before the December 21 deadline.

       For the forgoing reasons, the Court should grant this Motion and schedule a hearing

immediately to hear arguments relating to the Court’s enforcement of the settlement between the

Parties. A draft order for this Court’s convenience is attached.




                                              Respectfully submitted,

                                              /s/ Christopher B. Congeni
                                              Christopher B. Congeni (#0078160)
                                              Adam D. Fuller (#0076431)
                                              Chad R. Rothschild (#0088122)
                                              BRENNAN, MANNA & DIAMOND, LLC
                                              75 East Market St.
                                              Akron, Ohio 44308
                                              Telephone:     330.253.5060
                                              Facsimile:     330.253.1977
                                              Email:         cbcongeni@bmdllc.com
                                                             adfuller@bmdllc.com
                                                             crothschild@bmdllc.com

                                              /s/ Jeffrey C. Miller
                                              Jeffrey C. Miller (#0068882)
                                              BRENNAN, MANNA & DIAMOND, LLC
                                              200 Public Square, Suite 3270
                                              Cleveland, Ohio 44114
                                              Telephone:      216.658.2155
                                              Facsimile:      216.658.2156
                                              Email:          jcmiller@bmdllc.com
                                              Counsel for Plaintiffs




                                                 2
      Case: 1:17-cv-02521-DAP Doc #: 74 Filed: 11/16/18 3 of 3. PageID #: 836



                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of November 2018, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s system.

                                               /s/ Christopher B. Congeni
                                               Counsel for Plaintiffs
                                               4823-6289-2416, v. 3




                                                   3
